ORDER
PER CURIAM.
St. Charles County (Employer) appeals from the award of the Labor and Industrial Relations Commission (Commission) finding Employer liable for permanent total disability for Susan Nelson (Claimant). Employer appeals contending the Commission’s award was not supported by sufficient competent evidence in the record.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by substantial competent evidence. Section 287.495, RSMo 2000. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).